Title: General Orders, 21 September 1777
From: Washington, George
To: 



Head Quarters  Septemr 21st 1777.
Georgia.Grafton. Goshen.


The Honorable Congress have been pleased to appoint The Count Pulaski, to chief command of the American light dragoons, with the rank of Brigadier General.
Some diligent officers of each brigade are to be sent immediately to all the houses within four or five miles of the camp, to find and bring all stragglers to their respective corps—the Brigadiers will see this done.
The Major Generals and Brigadiers will see that their commissaries make competent provision for supplying the troops—One person in the issuing Commissary General’s department is without fail to call daily at Head Quarters to report the state of provisions, and receive orders.
